IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 40274

FRANK WILLIAM HAUSLADEN, JR.,        )                2013 Unpublished Opinion No. 637
                                     )
      Plaintiff-Appellant,           )                Filed: August 23, 2013
                                     )
v.                                   )                Stephen W. Kenyon, Clerk
                                     )
SHARI COLENE KNOCHE, fka DAWSON, )                    THIS IS AN UNPUBLISHED
                                     )                OPINION AND SHALL NOT
      Defendant,                     )                BE CITED AS AUTHORITY
                                     )
and                                  )
                                     )
JOHN H. SAHLIN, Judgment Creditor on )
Appeal,                              )
                                     )
      Respondent.                    )
                                     )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Order of the district court, on intermediate appeal, dismissing appeal from the
       magistrate’s order awarding parenting coordinator fees, reversed and remanded.

       Frank William Hausladen, Jr., Sandpoint, pro se appellant.

       John H. Sahlin, Coeur d’Alene, pro se respondent.
                 ________________________________________________
MELANSON, Judge
       Frank William Hausladen, Jr. appeals from the district court’s order dismissing his appeal
from the magistrate’s determination that Hausladen was required to pay John H. Sahlin parenting
coordinator fees. For the reasons set forth below, we reverse and remand.
                                               I.
                                FACTS AND PROCEDURE
       Hausladen and Shari Colene Knoche are the parents of a minor child. Their respective
custody rights and child support obligations have been the subject of numerous orders and order
modifications over a period of years. On February 2, 2005, the magistrate entered an order



                                               1
modifying custody in which Sahlin was appointed to act as parenting coordinator.                Sahlin
attempted to resolve the disagreements of the parents. On January 11, 2006, the magistrate
entered an order terminating Sahlin’s appointment. Thereafter, on May 17, 2006, Sahlin filed a
motion alleging Hausladen failed to pay his parenting coordinator fees and sought a court order
requiring Hausladen to do so. Hausladen objected. Following a hearing on June 5, 2006, the
magistrate granted Sahlin’s motion and required Hausladen to pay Sahlin $667.50. Hausladen
appealed to the district court, which affirmed the magistrate. Hausladen appealed to this Court,
which reversed the district court’s decision. Sahlin filed a petition for review with the Idaho
Supreme Court, which was granted. The Court vacated the district court’s order affirming the
magistrate and remanded for a determination as to whether Sahlin was entitled to payment
pursuant to I.C. § 32-717D(3) and I.R.C.P. 16(l)(11). Hausladen v. Knoche, 149 Idaho 449, 454,
235 P.3d 399, 404 (2010). On remand, the magistrate required Hausladen to pay Sahlin $667.50
plus statutory interest. Hausladen appealed to the district court, which dismissed the appeal.
Hausladen again appeals.
                                                II.
                                           ANALYSIS
       Hausladen argues the district court erred by dismissing his appeal. The district court
conditionally dismissed Hausladen’s appeal because it determined the magistrate had not entered
a final appealable judgment regarding parenting coordinator fees because the judgment did not
contain an I.R.C.P. 54(b) certificate and Hausladen had not sought permission to appeal pursuant
to I.A.R. 12(a). The district court explained Hausladen had thirty days to correct the deficiencies
or his appeal would be dismissed. After Hausladen failed to correct the deficiencies, the district
court entered an order dismissing Hausladen’s appeal.
       Idaho Rule of Civil Procedure 54(b)(1) provides:
               When more than one claim for relief is presented in an action, whether as
       a claim, counterclaim, cross-claim, or third party claim, or when multiple parties
       are involved, the court may direct the entry of a final judgment upon one or more
       but less than all of the claims or parties only upon an express determination that
       there is no just reason for delay and upon an express direction for the entry of the
       judgment. In the absence of such determination and direction, any order or other
       form of decision, however designated, which adjudicates less than all the claims
       or the rights and liabilities of less than all the parties shall not terminate the
       actions as to any of the claims or parties, and the order or other form of decision is
       subject to revision at any time before the entry of judgment adjudicating all the


                                                 2
       claims and the rights and liabilities of all the parties. . . . In the event the trial
       court determines that a judgment should be certified as final under this Rule
       54(b), the court shall execute a certificate which shall immediately follow the
       court’s signature on the judgment . . . .

Idaho Appellate Rule 12(a) provides:

               Permission may be granted by the Supreme Court to appeal from an
       interlocutory order or judgment of a district court in a civil or criminal action, or
       from an interlocutory order of an administrative agency, which is not otherwise
       appealable under these rules, but which involves a controlling question of law as
       to which there is substantial grounds for difference of opinion and in which an
       immediate appeal from the order or decree may materially advance the orderly
       resolution of the litigation.

Hausladen argues I.R.C.P. 54(b) does not apply in this case because Sahlin is not a party and had
no legal basis or standing to intervene in the case. We agree. Sahlin was not a party to the
divorce or custody case and did not present a claim for relief in the typical manner. Sahlin was
only permitted to make a request to the magistrate in the case for review of the dispute over
parenting coordinator fees because I.C. § 32-717D(4) and I.R.C.P. 16(l)(11) specifically allowed
such procedure. The judgment fully and finally settled the only issue between Hausladen and
Sahlin.1 Therefore, the order awarding fees to Sahlin was an appealable final judgment and
neither an I.R.C.P. 54(b) certificate, nor I.A.R. 12(a) permission, was required. Accordingly, the
district court erred by dismissing the appeal. While this issue is dispositive on appeal, we
address the remaining issues of standing and jurisdiction in order to provide guidance on remand.
       Hausladen first argues Sahlin had no standing to file a motion with the magistrate
alleging Hausladen failed to pay Sahlin parenting coordinator fees and seeking a court order
requiring Hausladen to do so. Idaho Code Section 32-717D(4) provides:
               The court shall allocate the fees and costs of the parenting coordinator
       between the parties and may enter an order against either or both parties for the
       reasonable costs, fees and disbursements of the parenting coordinator. Any
       dispute regarding payment of the fees and costs of the parenting coordinator shall
       be subject to review by the court upon request of the parenting coordinator or
       either party.



1
        Even if this document was not an appealable final judgment, it would be appealable as an
order following final judgment pursuant to I.A.R. 11(a)(7), as the 2001 order entered in this case
(resolving child custody, visitation, child support, and paternity) constituted a final judgment.

                                                 3
Idaho Rule of Civil Procedure 16(l)(11) provides:
               Parenting Coordinators shall be compensated at their regular fees and
       expenses, which shall be clearly set forth in the information and materials
       provided to the parties. Unless other arrangements are made among the parties or
       ordered by the court, the interested parties shall be responsible for a pro rata share
       of the Parenting Coordinator’s fees and expenses, commensurate with their
       respective contributions to total child support. If a Parenting Coordinator is not
       paid, the court, upon motion of the Parenting Coordinator, may order payment.
       Any dispute regarding payment of the fees and costs of the parenting coordinator,
       shall be subject to review by the court upon request of the parenting coordinator
       or either party.

Accordingly, I.C. § 32-717D(4) and I.R.C.P. 16(l)(11) specifically allowed Sahlin to request the
magistrate review the dispute regarding payment of Sahlin’s parenting coordinator fees.
       Hausladen also argues the magistrate lacked jurisdiction to require him to pay Sahlin on
remand from the Idaho Supreme Court because the Court’s opinion directed the district court,
not the magistrate, to make the determination whether Sahlin was entitled to payment pursuant to
I.C. § 32-717D(3) and I.R.C.P. 16(l)(11). It is true I.A.R. 38(c) requires that, in the context of
remittiturs, when an opinion of the Idaho Supreme Court has become final, a remittitur shall be
filed with the district court advising the district court the opinion has become final and that the
district court must comply with the directive of the opinion.         However, the determination
whether Sahlin was entitled to parenting coordinator fees was a factual determination for the
magistrate to make because the district court, sitting in its appellate capacity, was not in a
position to make such a determination. See Pieper v. Pieper, 125 Idaho 667, 671, 873 P.2d 921,
925 (Ct. App. 1994). Therefore, the district court’s decision to remand to the magistrate would
not have constituted error.
                                                III.
                                         CONCLUSION
       The district court erred by dismissing Hausladen’s appeal from the magistrate’s
determination he was required to pay Sahlin parenting coordinator fees because that order
constituted a final appealable judgment.      Accordingly, the district court’s order dismissing
Hausladen’s appeal from the magistrate’s determination that Hausladen was required to pay
Sahlin parenting coordinator fees is reversed. The case is remanded to the district court. Costs
are awarded to Sahlin on appeal.
       Chief Judge GUTIERREZ, CONCURS.

                                                 4
       Judge LANSING, CONCURRING IN THE RESULT
       I concur with the majority’s view that the district court erred in dismissing this appeal,
but not because the order for payment of Sahlin’s fees was a “final judgment.” Rather, I base my
decision on the point that the majority makes in footnote 1 of its opinion. In my view, the
district court erred by overlooking the provision of Idaho Appellate Rule 11(a)(7) which
authorizes appeals as a matter of right from “any order made after final judgment. . . .”
       In cases involving child custody and child support issues, the dispute is initially resolved
by a final decree or judgment defining custody, visitation, and child support to be paid. That
constitutes a final judgment in the action. In this case, that “final judgment” was the “Order re
Child Custody, Visitation, Child Support, and Paternity” entered on May 29, 2001.1 After entry
of the judgment, the parties may, and often do, engage in a continued battle in the court
regarding requested modifications of custody, visitation, and support. Each of those disputes
must be resolved by the presiding magistrate, and each such order constitutes an “order made
after final judgment” that is appealable under I.A.R. 11(a)(7). For that reason, I join in the
majority’s holding that the order of the district court must be reversed and the matter remanded.
       I also agree with the majority’s determination that the district court correctly remanded
the matter to the magistrate court following remand from the Idaho Supreme Court on the
previous appeal.




1
        This order was entered before the amendment to Idaho Rule of Civil Procedure 54(a)
requiring that such final decisions be labeled “judgment” or “decree.”

                                                 5